Hill, P. J. (dissenting).
I dissent. A majority of the members of the Town Board eligible to participate in the selection have appointed Louis E. Crosby, Supervisor. The statute provides that the appointment may be made by “the town board or a majority of the members thereof.” This empowers a member to act in his individual capacity. The majority of the individual members have acted.
Crapser, Bliss and Heffernan, JJ., concur in the second ground stated in the opinion by Schenck, J.; Hill, P. J., dissents, in a memorandum.
Order affirmed.